Citation Nr: 1455164	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to a compensable evaluation for hallux valgus of the right foot with degenerative joint disease of the metacarpophalangeal (MP) joint of the great toe.

2.  Entitlement to a compensable evaluation for hallux valgus of the left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1997.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Initially, the Board notes that the Veteran perfected an appeal as to the above issues, as well as requests to reopen claims of entitlement to service connection for left knee and lumbar spine disorders.  The agency of original jurisdiction (AOJ) granted the underlying service connection claims in April 2013 and March 2014 rating decisions; the Veteran has not challenged any aspect of those decisions.  Thus, the Board finds that the service connection issues are not in appellate status, and no further consideration is necessary.

A hearing was held before the undersigned Veterans Law Judge at RO in January 2012.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence along with a written waiver of the RO's initial consideration.

In February 2013, the Board denied the increased evaluation claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 memorandum decision, the Court issued an opinion vacating the Board's decision and remanded the case to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional documents pertinent to the present appeal, with the exception of the radiology report from the November 2008 VA examination considered by the AOJ.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently provided a VA examination in relation to these claims in November 2008.  In light of the Court's memorandum decision and on review of the record, the Board finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disabilities in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his feet.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including records dated from March 2012 to the present.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his hallux valgus of both feet with degenerative joint disease of the MP joint of the right great toe.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file.

The examiner should comment on the severity of the Veteran's hallux valgus of both feet with degenerative joint disease of the MP joint of the right great toe and report all signs and symptoms necessary for evaluating the disabilities under the rating criteria.  In particular, the examiner should state whether the Veteran has severe unilateral hallux valgus of either foot that is equivalent to an amputation of the great toes.  He or she should also indicate if there has been any resection of a metatarsal head, and if so, whether there are any post-operative residuals.  

In addition, the examiner should state whether the Veteran has any related joint or periarticular pathology.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner should also distinguish any symptoms associated with the Veteran's hallux valgus disabilities from any symptoms associated with the separately service-connected bilateral pes planus disability.

If the examiner is unable to distinguish between the symptoms associated with the service-connected bilateral hallux valgus disabilities and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

